Citation Nr: 0403669	
Decision Date: 02/09/04    Archive Date: 02/23/04

DOCKET NO.  03-02 974A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel





INTRODUCTION

The veteran had active military service from June 1958 to 
June 1960. This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a December 2002 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Muskogee, Oklahoma, which denied the benefit 
sought on appeal.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if 
further action is required on your part.


REMAND

Service medical records show that in March 1959 the veteran 
was admitted to the hospital.  On the night prior to 
admission he was drinking at a company party at the enlisted 
men's beach at Fort Lewis, Washington and fell on his left 
wrist.  He awoke the morning of admission with a tender 
dislocated left wrist and a painful low back, aggravated by 
standing.  The veteran's wrist fracture was operated on and 
the veteran was also prescribed exercises with heat for his 
low back discomfort.  It was noted that the veteran's back 
became entirely asymptomatic, and on March 26, 1959 he was 
transferred to the convalescent ward.  The veteran's May 1960 
separation examination showed normal clinical evaluation 
spine, other musculoskeletal.  There was no indication of a 
back condition or disability.

A July 2003 letter from D.H., P.A., from Family Medical 
Clinic indicated that the veteran had been a patient for 
several years and was seen in April 2000 for low back pain 
with radicular pain in the right lower extremity.  It was 
noted that the veteran was found to have spinal stenosis and 
when he did not respond to conservative treatment, he 
underwent decompression laminectomy and was again seen for 
low back problems in the Family Medical Clinic in January 
2001.  The examiner noted that the veteran gave a history of 
a back injury in 1959 and also noted that the veteran gave a 
history of being hospitalized for six to eight months with 
back and related problems.  Based on this information recited 
by the veteran, the examiner noted that it was entirely 
possible that the injury in 1959 could have been a 
contributing factor to his development of spinal stenosis.  

The January 2001 opinion from the Physician's Assistance of 
the Family Medical Clinic was based on the history given by 
the veteran, in addition there has been no VA examination to 
ascertain the etiology of the veteran's back.  Under these 
circumstances, the veteran is entitled to a VA examination 
under the provisions of 38 U.S.C.A. § 5103A(d).  Therefore, 
further development of the record is necessary.

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The veteran should be scheduled for a 
VA orthopedic examination to ascertain 
the nature and etiology of the veteran's 
back disability.  It is imperative that 
the claims file be made available to the 
examiner for review in connection with 
the examination, and all indicated 
special studies and tests should be 
accomplished.  The report of the 
examination must include responses to 
each of the following items:

          A.  The examiner should state 
the diagnoses of any disabilities of the 
back the veteran currently has.

          B.  For each diagnosis reported 
in response to item A, above, the 
examiner should state a medical opinion 
as to whether it is at least as likely as 
not that the disability is the result of 
the injuries experienced in 1959 when he 
fractured his wrist, or any other disease 
or injury the veteran had in service.



2.  The RO must ensure that all 
provisions of VCAA are properly applied 
in the development of the appellant's 
claims.

3.  After undertaking any other 
development deemed appropriate, the RO 
should readjudicate the issue on appeal.  
If the benefit sought is not granted, the 
appellant and his representative should 
be furnished with a Supplemental 
Statement of the Case and afforded an 
opportunity to respond before the record 
is returned to the Board for further 
review.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 




to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.

	                  

_____________________________________
G. H. SHUFELT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




